Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 1 of 35 PageID: 904



  punishments against theni under        the category of 'ofailure to supervise." Id., par.         226.

  Fundamentally, none of the Supervisory Defendants, upon information and belief, took any steps

  to impose meaningful discipline or to remove Dixon from employment as a Millville police officer

  as a result of his use excessive   force. When former Chief of Police Haas commuted Defendant

  Dixon's seven-day suspension early on in Dixon's career to three days despite engaging in reckless

  behavior with his police vehicle, and when the Supervisory Defendants made notations in GTS,

  counseled Dixon, or took any action against him, such actions were taken pursuant to otherr rules

  and/or procedural-type violations, but never for Dixon's frequent and unchecked use of force. Id.,

  par.227.

         But in a chilling foreshadowing of what was on the horizon, Internal A,ffairs observed in

  February   of 2016 that, although Dixon's      excessive force complaints resulted    in   fiindings of

  "exonerated" or "unfounded," he was still showing a pattern. Defendant Chief lrarabella in March

  of 2016 concurred with a recommendation made by the Cumberland County Prosecutor's Office's

  Chief of Detectives and by the Millville Police Department's own Internal Affairs Unit that Dixon

  should be sent to a training course calleil "Verbal Judo" due to the excessive force complaints

  made against him in a two-year     period. lJ., par. 228. There were three Millville officers sent to

  that mere four-hour "Verbal Judo" training session in2016. Two of them were Dixon and now-

  former Millville Police Officer Jeffrey Profitt. Id., par.229.

         D. Chief Farabella   Acknowledgres His Own Authority and
             Responsibilities For The Runnine of the MPD and Internal Affairs.

         In a strongly worded rebuke to Detective/Sgt. Brian Starcher on October 1,2015 regarding

  the seeking of outside legal opinions, Defendant Chief Farabella took complete responsibility for

  the management of the MPD and of the InLternal Affairs Unit, saying: "Please understand that         I
  am the Chief of Police and   I run   the day to day operations of this department, including the


                                                    12
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 2 of 35 PageID: 905



  Internal Affairs Unit that you are currently assigned to. It is my responsibilify to make sure

  this department is run correctly and if there is a problem with any employee, it; should be

  brought to my attention without delay" (bold added). Id., par:. 258. Despite having these

  responsibilities, Defendant Chief Farabella, upon information aLnd belief, took no steps to

  discipline Dixon for his use of force and allowed Dixon to remain on the force. Despite awareness

  of Dixon's pattern of excessive force complaints in early 2016, Defendant Chief Farabella allowed

  Dixon to remain employed until         it beca.me apparent   that Dixon would be pleading guilty to

  criminal charges, discussed below. Id., par.            259.   Despite lDef'endant Chief Irarabella's

  acknowledgement of responsibility for the running of the MPD, and despite also telling Dixon that

  the type of force he used was not the imag,e of a police officer, Defendant Chiel'Iiarabella and the

  other Supervisory Defendants allowed Dixon to remain employed as a Millville police officer long

  enough to encounter and injure Plaintiff Capps and Tanika Joyce in February and March of 2018.

  Id.,par.260.

         Defendant Chief Farabella, who 'was, as he admitted, the person in charge of Internal

  Affairs and in the running of the Millville Police Department, in ultimately recommending such        a


  useless measure as   "Verbal Judo" in 2016 in the lace of    a pattern of'excessive   lbrce, wm sending

  a clear message to the Supervisory Defendants and to the     MPD's oflicers in general that excessive

  force would be tolerated and that no serio,us disciplinary measures would be tal<en.       Id, par.230.

  The City of   Millville's own   documents conclusively establish that Defendant Chief Farabella knew

  about Dixon's pattern of excessive force one year and several months prior the Barqr Cottman

  incident in June of 20lT,described below a.nd a full two years before the Capps and Joyce incidents

  in February and March of 2018. Ihey were on notice. Id., par. 231.




                                                     13
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 3 of 35 PageID: 906



          E. The Supervisory        Defendants Contitrue To
              Avoid Looking Into       Use of Force Llcidents in MVR Reviews.


          Defendant Sgt. Harold Duffield made entries in GTS for Dixon in early 2015 without much

  commentary on instances in which DixonL used force. However, he identified a training issue as

  to Dixon in some detail that, though the suspect later took responsibility for a theft in April of

  2015, Dixon should not have mailed out a sumlnons due to a lack of probable cause, Dixon's

  reliance on an anonymous witness, and wjithout flrst reviewing video evidence before mailing out

  the summons. Id., par. 198.

         Defendant Kevin Mclaughlin, then a sergeant, conducted a "random" supervisory MVR

  review for the third quarter of 2015 involving l)ixon's alleged excessive speed for a non-life-

  threatening response. Id.,par. 199. Defendant Mclaughlin, who is now, upon information and

  belief a lieutenant, performed an evaluation of Dixon on a sample size of just four weeks, from

  September 20,2015 through October 16,2015, and stated glowingly that            "Dixon has unlimited

  potential." Id., par. 200. Defendant Sgt. Cindi Zadroga also conducted a fourth quarter 2015

  "random" supervisory MVR of a motor vehicle stop. Id.,            par.20l. Defendant     Sgt. Redden

  performed an evaluation for Defendant Olficer Orndorf for the period of October 1,2075 through

  October 26,2016, which stated that       whil: Omdorf wanted to be a proactive officer and spent a

  majority of his time on the road for such pu{pose, his reports were "lacking." This is consistent

  with Orndorf   s   February 25,2018 report on the Capps incident, in which he omitted certain critical

  details in not describing Dixon's assault on Plaintiff Capps. Nor was Orndorf, as it turned out,

  "proactive" in intervening to stop and/or to reporl a civil rights violation committed by his partner,

  Defendant Dixon. ld., par. 202.

         That aside, in an MVR review for Dixon on December 10, 2015, the "chosen" video for an

  MVR review of Dixon was a motor vehicle stop, not a use of force incident. Id., par. 203. In the
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 4 of 35 PageID: 907



  same month, Defendant Sgt.      Cindi Zadr'oga also noted an incident of Dixon's "unprofessional

  behavior" in the workplace on December 23,2015, without specil$ring what the unprofessional

  behavior was. Id., par.204. In records further demonstrating that Defendant Sgt. Cindi Zadroga

  was acting as Dixon's supervisor, Dixon was counseled on DecenrLber 70,20t15 and January 20,

  2016 for incidents in which Dixon missed a Grand Jury appearanc(3 and did not secure property,

  without much commentary on Dixon's use of force against an alleged shoplifter. Id., par. 205.

         Defendant Sgt. Cindi Zadroga also conducted a first quarler 2016 "random" supervisory

  MVR review of a stop of a pedestrian who had a warrant. Id., par.206. So-called "random" MVR

  reviews for the second, third, and fourth quarters of 2016 performed by Defendant Sgt. Cindi

  Zadroga all involved traffic matters, and not use of force incidents. Id., par.207   .   An evaluation

  for the period of January 1,2016 through October 1,2016, also performed by Defendant Sgt. Cindi

  Zadroga, noted, among other things, Dixon's "poor attitude." Id., par. 208. Defendant Sgt. Cindi

  Zadroga also made a January 25,2016 GTS entry regarding Dixon's failure to secure a BI3 gun in

  evidence, which resulted in Dixon being counseled.     Id.,par.209.

         Defendant Sgt. Redden also made an entry that Dixon was oounseled, and noted in some

  detail in GTS how Dixon failed to appear for court, which resulted in the dismissal of a case on

  February 26,2018 (the morning after Di:ron's assault on Plaintiff Capps on February 25,2018).

  However, he provided relatively little nanative information in entries involving the use of force in

  GTS on the Capps and Joyce incidents. Id., par. '.217. Defendant Sgt. Cindi Zadroga conducted a

  so-called "random" MVR review of a Ju.ne 10,20l8 "shots fired" incident response involving

  Dixon, not a use of force encounter. Id., prar. 218.

         In addition, Defendant Mclaughlin entered an oral reprimand for Dixon in GTS on May

  7,2017, which was not the first time Dixon failed to submit evidencr: in a timely fashion. Id., par.



                                                   L5
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 5 of 35 PageID: 908



  210. Defendant Sgt. Heger performed a "random" supervisory MVR revievy for the January                   1,


  2017 to March 31,2017 period of an incident involving a domestir: violence c,omplaint, and not a

  use of force   incident. ld., par.21l. On December 11,2017 , Defendant Mclaughlin, at that point

  a lieutenant, transferred   Dixon from the Nr:ighborhood Crime Prevention Unit ("NCPU") to SquaLd

  "A" within   the   Millville Police   DepartmenLt, just after he led the NCPU in arrests the previous year.

  Id.,par.2l2.

          Defendant Sgt. Ayars conducterd             a   "random" supervisory review       for the period
  encompassing October 1,2077 through lDecember 31,2017 for an incident involving Dixon's

  investigation of a domestic violence matt,er. Again, no use of force incident was used. Id., par.

  214. Defendant Sgt. Carl Heger provided an evaluation report for Dixon Ibr the time period

  encompassing November 1,2017 through October 7,2018, the time period that included the

  incidents involving Audra Capps and Tanika Joyce. Heger's evaluation forms made note of

  Dixon's traffic stops, pedestrian stops, arrests, and summonses, but not incidents involving the       usre


  of force (with the possible exception of commending Dixon on his handling of an officer-involved

  shooting). Id., par. 215. Defendant Sgt. Ayars conducted a "random" supervisory MVR review

  of a February 15, 2018 incident for the period of January 1,2018 through March 37,2018 for               a

  suspect who failed     to observe a stop light. During this same time period, the Capps and Joyce

  incidents involving excessive force occ,urred on February 25, 2078 and March 24, 2018,

  respectively. Id., par. 216.

         The tendencies recounted herein, however, were not just limited to the evaluation and

  supervision of Dixon. Supervisory MVR reviews performed for Defendant Orndorf by Defendant

  Sgts. Ayars, Redden and Heger and by non.-Defendant Sgt. Ramos for various quarters in the years


  of 2016,2017 and 2018 involved (1) check.ing on an improperly parked/disabled vehicle, (2) a dog



                                                          16
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 6 of 35 PageID: 909



  struck by acar, (3) a traffic stop for a suspended driver's license,   (14)   a motor vehicle stop fbr a

  waffant, (5) a response to a motor vehicle accident, and (6) an arrest for weapons possessio,n. As

  with Dixon, Orndorf s supervisors were likewise avoiding using use of force incidents for trlurposes

  of their MVR reviews.    Id, par.2l9.
          In an evaluation report of Defendant Orndorf for November       l,    2017 through Octobrer 31,

  2018, Defendant Sgt. Redden and non-Defendant Sgt. Vinzinski described Orndorf as holding his

  repofts too long and identified difficultier; with time management. Id., par. 220. A supenvisory

  MVR review performed by Defendant Sgt. Daniel Ayars on Orndorf for the period of April                   1,


  2018 through June 30,2018 involved a motor vehicle stop. Id., patr.22L             A supervisory MVR

  review performed by Sgt. Vinzinski on O,rndorf for the period of July         l, 2018 to September     30,

  2018 involved a prisoner transport, not a use         of force incident. Id., par.222.       "Random"

  supervisory MVR reviews for Defendant Officer Orndorf for the periods of October                l, 2018
  through December 31,2018 and January 1,2019 through March 31,i2019 focused not on incidents

  in which use of force was employed, but on traflic violations. U., par. 223. Supervisory MVR

  reviews for both Defendants Dixon and Orndorf reveal that on the N{VR review template           thLe   box

  for "incident specific" is virtually never clhecked. Nor is the "intern.al affairs" box ever checked.

  The box that is routinely checked is 'orandom," and never are use of force incidents ever reviewed

  by supervisors in such MVR reviews. Id.. par. 22.4. Upon informatiion and belief, the prarctice of

  reviewing "random" incidents for training and evaluation purposes was not designed to catr:h those

  officers who might be using excessive fc,rce too frequently. Instead, the practice of "random"

  MVR reviews for evaluation purposes proved to be a means o1'studiously avoiding the              iactual

  review of use of force incidents, something that might expose a municipality to liabiliti,. Id., par.

  225.




                                                   17
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 7 of 35 PageID: 910



          In an evaluation report for the period of January 1,2017 throu.gh November      l,20ll'   naming

  Defendants Sgt. Redden and Sgt. Ayars, Redden's comments state that Dixon was on I.,ICPU, a

  proactive patrol unit which worked a different schedule, that Reddern had limited interaction with

  Dixon, but that Redden's evaluation "is based off of having him on my squad in the pa.st," Ife

  noted the number of traffic summonses, arrests and reports, but no numbers for excessive force

  incidents. Quite strikingly, the relatively positive evaluation provided by Defendant Sgt. Redden

  covered the time period encompassed by the Barry Cottman jaywalking assault captured on video

  and published by a Philadelphia news statlion in .[une    of 2017 - an jincident about which Redden

  alerted Defendant Chief Farabella and others before the video was broadcast. Id., par.2l|r3.

          Moreover, upon information and belief, the Supervisory Defendants named herein either

  failed to notice or looked the other way when, as NJ.com reported in connection with irts series

  called The Force Report in late 2018, Dixon posted thoughts and memes to his public Iracrsbook

  account to defend how other police officers use force, and to dispauage critics of police tactics.

  Id., par. 176. Specifically, and according to emails from an NJ.com repofter to Defenclant Chief

  Farabella seeking comment, Defendant Dixon allegedly made staLtements on Facebook about

  police force, about his concern for Islam arnd for Muslim immigrants destroying the United Sitater;.

  Additionally, and according to this email communication, Dixon in 2]016 posted      a   video depicting

  a peaceful arrest   in Florida with the statement: "You don't get shot o,r 6assaulted' whenr you shurt

  your mouth and use your ears and comprly" (bold added). Id., par. 177. Upon informatic,n and

  beliel and as further reported by NJ.com, approximately three     weekrs after NJ.com reached out to

  Dixon about his posts, the privacy settings on Dixon's Facebook account changed, and the posits

  are no longer   visible. Id., par. 178. Liikewise, Defendant Officer Orndorf previousl.y had a




                                                     18
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 8 of 35 PageID: 911



  Facebook account under his own name, which he deleted once he created a new Facebook account


  under the name "James      May." Id.,par,1',79.

             F. Dixon Assaults Barrv Cottmran.        a Javwalking Suspect.        in Junc: of 2017.

             In 2017, before Defendant Joseph Dixon's incidents with Plaintiff ,r\udra S. Ca.pps           anLd


  Tanika Joyce on February 25,2018 and March 24,2018, respectively, as described trellow., a

  passerby filmed a    Millville Police Officer -- ultimately identified     as   Dixon -- repeatedly purrching

  a man     in the head. Id., par.29. In that enrlounter,, Dixon and another MPD Orfficer stopped Barly

  Cottman, allegedly for jaywalking. Id. par. 30. Upon information and beliel; and as reported by

  a news organizatron known as NJ.com, Dixon wrote that Cottman walked diagonally across                    thLe


  street,   "failing to use 90-degree turns   as required by state   law." Id. par. 31.

            When Cottman refused to give his name, Dixon tried to place him uLnder arrest and              sarid


  that Cottman repeatedly pushed him away. Id. par. 32. "I then deli,uered two clor;ed fist strikes to

  the face of Cottman in order to gain compliance," Dixon allegedly rrrote in his report, as report,ed

  by NJ.com. Cottman's arm later hit Dix,on's leg, according to Dixon's repoft, so Dir:on struck

  twice more as Cottman kept his hands tuclced under his body. Id., par 33. Acr;ording to NJ.com's

  reporting, photos taken the next morning in an enrergency room showed Cottman's rigirt ey'e still

  swollen, and a line of stitches along his upper     lip. Id-   par. 34

            Importantly, and because it is pertinent to what Defendants knew abc,ut Dixon, and when

  they knew it, the Second Amended Connplaint alleges that at about the tiLme of the Cottman

  incident, Defendant Sgt. Redden        of the MPD gave police            department personnel, including

  Defendant Chief Jody Farabella, a warning that a video of the encou.nter was about to surfacr:. !d.,

  par. 35. Indeed, that video of the Cottman incident involving Dixon became public on or about

  June 28, 2011, well before the Capps and Joyce incidents in early            2018. That video is avaLilable



                                                        19
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 9 of 35 PageID: 912



                the           NBCIO               Philadelphia              website                           follows:

  hj-tpS_;//WWw,-nbpphilade_lphia","q_sm/_npw*slkl-ca_l/millyille:'poliQ-e':p_unqh-y--id.e-s;new;.j.etsey_1

                                   'fhereforr:, it is reasonable to infer rthat public officials within the
  taywalkinel2*10241. Id., par.36.

  City of Millville, and/or certain of the named Supervisory Def'enitants identified in the Second

  Amended Complaint, viewed andlor had knowledge of the existence of the public video footage

  and of the Cottman incident, and allowr:d Dixon to remain employed by the,                        Millville   Police

  Department and to remain in a position to cause harm to persons such as Capps, Joyce and others.

  This incident and very public video footage should have placed the Supervisory Defenda:nts on

  notice of Dixon's use <lf excessive force - and all over an alleged jaywalking incident. .LJ., per.

  37.

          The Cottman encounter resulted in a separate federal civil rights lawsuit, which is pe,nding

  intheDistrictofNewJerseyandcaptionerJasMillvilleCtu9t9f
  Police. P.O. Joseph Dixon 172. P.O. Robert Runkle 160. and the City of Millville" New Jersey,

  Civil Action No. 1:19-cv-14122*NLH-AMD (D.N.J.). Id., at 38.

          The Cottman lawsuit, however, is not the first piece of litigation with which the City of

  Millville   has had to grapple relating to excessive force claims against its police            officers. In fact,

  as alleged   in the Second Amended Comprlaint, the City of Millville has faced other lawsuits in

  recent years, including but not limited to: (1) a case in which the City             of Millville agreed      10 pay


  $40,000 in 2015 to settle claims that a Millville officer pointed his gun at a 73-year-okl bo)' after

  telling him not to ride a dirt bike in the woods; ancl(2) a case in which the City of Millville ini20l0

  agreed to pay $100,000 to a woman who claimed she was beaten after being stopped while riding

  her bicycle on a sidewalk. Despite these and other previous lawsuits alleging excessive force, the

  City of Millville and/or the Supervisory Defendants failed to learn from them and failted to take



                                                          2A
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 10 of 35 PageID: 913



   appropriate disciplinary action against Defendant Dixon when they became aware of'his pattern

   of using excessive force early on in his career.                    Id,   at 39. As discussed in more detail below, the

  events of February and March of 2018 demonstrate that the City and its officers have faiiled to

  learn from these experiences.

             G. Dixon       Uses Excessive Force Against                  Audra Capps.

             On February 25,2018, at approximately 8:22p.m.,Defendant Officer Orridorf pulled over

  Plaintiff Capps, who was driving westbound on state highway 49 in the City of Millville, on

  suspicion of driving while intoxicated. Id., par. 40. Upon his arrival at the scene, Dixon conducted

  a motor vehicle stop          in front of Clark's L,iquor Store, which has, upon information and belief,                a

  parking lot paved with asphalt, or a similar hard surface. Id., par.4l.

            During a sometimes heated exchange, Plaintiff Capps told Dixon, among other things, that

  she wanted to call her husband,              Plaintiff Ciibson. Id., par. 42. Dixon would not let Capps call her

  husband. Id., par.43. Instead, Dixon ordLered Capps out of the car. Id., par. 44. Inthe parking

  lot attached to or in the vicinity of Clark's Jliquor, Dixon began to administer various field sobriety

  tests. Id., par. 45. A Millville Police Department patrol car's MVR captured audio and video

  footage of these field sobriety tests, relevant portions of which can be viewed publicly on a link to

  an NJ.com article as part of its series known as The Force Reporr!:
  h1lp"q.1.1"wu}Y.fj.,..c.8m1-n.QwS20l8l121thi"$.:-r-rj.::".c-*o.P-U.99d.1mg1e.;.fo.rgp.:.th.a.n.:.a.ny^o-p.e.;.e-9e;'i


  or-j ust- good-at--his-j ob. html       . Id., par. 4 6.
            It must be remembered that Plaintiff Capps, at the time of the motor vehicle stop, was 50

  years old, 5'4" tall and of a slight build,              wlighing approximately 100 pounds or less. !d.,par.4i'.

  As such, she posed no physical threat to Defbndant Dixon. Id., par. 48.




                                                                     2L
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 11 of 35 PageID: 914



            After several minutes of Plainti.ff Capps performing the field sobriety tests, Dixon

   determined that she failed them. Id., par.    49. The MVR captured what happened next,          and a

  portion of the following public video clip demonstrates what happened to Capps, in slow motion:

  https://www.)'outube.com/watch?v:v4vluroElfOU_. Id., par. 50. Dixon sought to arrest Plaintiff

  Capps by attempting to handcuff her behind her back. Id., par.      51. After Dixon initially took
  control of Capps's hands, Capps took a step away. Id., par. 52. Capps looked up at Dixon, who

  stood approximately a full head taller. Id., par.   53. As Capps began to back up so as to not be

  handcuffed, Dixon grabbed hold of her. !d., par. 54.

           The MVR revealed Dixon placing his left arm around Capps's head and/or neck in                a

  headlock position. Id., par. 55. While holding Plaintiff Capps in a headlock, Officer Dixon lifted

  her off the ground, whirled her around in the headlock, swung Capps over his hip while she was

  still in a headlock, and violently slammed this much smaller female suspect to the hard pavement

  below. Id., par. 56. Dixon fell down on top of Capps with all of his weight. Id., par.   1i7.


           As alleged in the Second Amended Complaints, the MVR footage further                   showed

  Defendant Orndorf headed towards Dixon's location, and thereafter on top of Capps, putting his

  knee and/or his weight on Capps's back, and assisting Dixon in securing Capps in handcuffs. Id.,

  par. 58. After being lifted up from the pavement, the officers placed Capps in the back seat of a

  patrol car. Id., par.59. The MVR also reoorded Plaintiff Capps in the back of the patrol car. Id.,

  par.   60. During the time   she was   in the back of the patrol car, Capps made a numtrer of     clezrr


  requests and statements to the officers:

                  *      Capps requested that officers call her husband.

                  *      Capps told the officers that she could not breathe.

                  *      Capps told the officers that they had slammed her face.



                                                    22
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 12 of 35 PageID: 915



                             Capps told the officers that her rib was broken.

                     *       Capps told the offir;ers that she needed to go to the hospital.

   Id.,   par.61.    Yet Defendants Dixon ancl/or Orndorf either declined or ignored these requests       -
  in particular, Plaintiff Capps's immediate and legitimate need for medical treatment. ld',par.62.

  Instead, Dixon and/or Orndorf took Plaintiff Capps to the          Millville Police Department, where
  police charged her with multiple offenses. Id., par. 63.

            H. Dixon and Orndorf Violated Capps's Constitutional
                  Rights and State and Departtment Directives.

            Plaintiff Capps does not challengr: the basis for the motor vehicle stop on February 25,

  2018, and does not challenge the probable cause for her arrest. Id., par.       64. However, the force
  used on Capps was far out       of proportion, and in addition to their violations of federal and   state

  constitutional protections against unreasonable searches and seizures described herein, Defendants

  Dixon and Omdorf violated state and local guidelines governing the use of force by police officers.

  Id., par. 65.

            The New Jersey Attorney General's Use of Force Policy (revised June 2000) (the "AG

  UFP") provides that, among other things:

                     .., In situations where law enforcement officers are justified in using frrrce, the
                     utmost restraint should be exercised. The use of force should never be
                     considered routine. In determining to use force, the law enforcement officer shall
                     be guided by the principle that the degree of force employed in arny situation
                     should be only that reasonably necessary. Law enforcement oflicers should
                     exhaust all other reasonable means before resorting to the use of force. It is
                     the policy of the State of Irtrew Jersey that law enforcement officers will use only
                     that force which is objectively reasonable and necessary.

  AG UFP at l,par.3 (bold and underlining added). Id., par.66. The AG UFP also provides:

                    Deciding whether to utilize force when authorized in the conduct o1'olficia.l
                    responsibilities is among the most critical decisions made by law enforcemen.t
                    officers. It is a decision which can be irrevocable. It is a decision whictL must b,e
                    made quickly and under difficult, often unpredictable and unique circumsitancesr.


                                                      23
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 13 of 35 PageID: 916



                 Sound judgment and the appropriate exercise of discretion ',arill always be the
                 foundation of police officer decision making in the broad rantge of possible use of
                 force situati<lns. It is not possible to entirely replace judgment and discretion with
                 detailed policy provisions.

  AG UFP at2, par. 1 (bold added). Id., par. 67. The AG UFP further          def,rners   "phlsical force"   as

  "contact with a subject beyond that which is generally utilized to effect an arrest or other law

  enforcement objective. Physical force is employed when necessary to overcqme a subject's

  physical resistance to the exertion of the law enforcement officer's authority, or to protect persons

  or property. AG UFP at 3(     CXl).   Id., par. 68. Examples of physical force inclqde "wrestling a

  resisting subject to the ground, using wrist locks or arm locks, striking with the hancls or feet, or

  other similar methods of hand-to-hand confrontation." AG UFP at 3( C)(:2). Id., par. 69. By

  contrast, "deadly force" is "force which a law enforcement officer uses
                                                                          'with the purpose of

  causing, or which the officer knows to create a substantial risk of causing, deiath or serious bodily

  harm." AG UFP at 3(E)(1). Id, par.70.

         On the subject of restrictions on the use of deadly force, the AG UFP provides:

                 A law enforcement officer is under no obligation to retreat or desist when resistarrce
                 is encountered or threatened. However, a law enfor,c€rneflt officer shall not resort
                 to the use of deadly force if the officer reasonably believes that arr alternativ,e to the
                 use of deadly force will avert or eliminate an imminent danger of death or serious
                 bodily harm, and achieve the law enforcement puryrose at no increased risli to the
                 officer or another person.

  AG UFP at 5( C)(1).    I{,   par. 71. As described elsewhere in the liecond Amended Complaints,

  Defendant Dixon's use of force becarne routine. Id., par.     72.   Ancl as demonstrated on the     MVR

  footage, Defendant Dixon did not exercise the "utmost restraint" and did not employ only the level

  of force that was "reasonably necessary" in his encounter with f'laintiff Capps, a li0-year-old

  woman of slight   build. Id., par. 73. That MVR        foota6;e demons;trates that Defendant Dixon

  violated the AG UFP, as the amount and type of force used upon .Plaintiff Capps was far out of



                                                    24
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 14 of 35 PageID: 917



   proportion under the circumstances of the motor vehicle stop which occurrerl on Februeuy 25,

   2018. Id.,par.74.

          The AG UFP policy also imposes a duty upon other officers with respect to the use of

  excessive   force. The policy:

                   ... reinforces the responsibility of law enforcement officers to take those, steps
                   possible to prevent or stop the illegal or inappropriate use of force by o1.her officers.
                   Every law enforcement officer is expected and required to take appropriate actio,n
                   in any situation where that officer is clearly convinced that another officer is usinLg
                   force in violation of state law. Law enforcement offir:ers are obliigated to reprort all
                   situations in which force is used illegally by anyone. Ttris policy sends a clear
                   message to law enforcement officers that they share an obligation beyond the
                   requirements of the law.

  AG UFP at7-2,par.4. Id., par. 75. Likewise, former Millville Chief of P'olice Haas's Ma.rch 18,

  2013 Temporary Detention directive (largely adopted with few chranges lly lFarabella on June (i,

  2017) similarly provided, among other things, that, "Officers shalll respect the civil rights of all

  detainees and immediately report any violation to their supervisor." Id., 1>ar.76. Furthennore, a

  September 1,2014 internal affairs policy issued by former Chief l{aas rvarned that any officer

  witnessing a civil rights violation shall cause the action to cease and nrotifu a memrber of the

  Professional Standards    Unit. Id., par.77.

         On the night of February 25,2018, Defendant Orndorf failedlto abide by his responsibility

  to intervene to prevent and thereafter to report the excessive force used by Delfendant Dixon under

  the AG UFP, under section 4.1.5 of the     Millville Police Department's own Rules and llegu.lations,

  and under these policy directives. Id., par.   78. Instead, Defendant Olficer Orndc,rf inflicted and/or

  compounded the injuries sustained by Plaintiff Capps as a result of Del.endant [)ixon's use              of

  excessive   force. Id., par. 79.

         On the night of the Capps incident, Defendant Orndorf stoodlto the: side of vehicle,       eLnd   he

  moved in close proximity to    Dixon. Id., par. 80. Defendant Orndorf also told (fPIA, in com,lction

                                                      25
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 15 of 35 PageID: 918



   with its later criminal investigation into Dixon's conduct, that on the night of the      Catrrps irrcident


   of February 25,2018, he was working night shift with Dixon for about ayear. lle said that Dixon

   switched squads often, but Omdorf claimed that he was not sure of the exact reaspn fcrr this. Id.,

  par. 81. Defendant Orndorf told OPIA that he remembered Capps complaining that she could not

  breathe, and she was placed in a police car. He said he did not remember       if   she asl<ed to go to the

  hospital. He also told OPIA that he does not like to be seen on tape. Id., par. 82. Among; other

  possible reasons for not intervening and for not reporting Dixon (as he was reqrlired to do) that

  may be revealed in discovery and investigation, Defendant Orndorf, prior to joining the Millville

  Police Department, knew personally or was socially acquainted witlh Dixon for           lI-12 years. Id.,
  par. 83.

             I.   Dixon Also Did Not Follow Police Academv Training.

             Police academy training which, upon information and belief, Deferrdant Officer Dixon

  received, further demonstrates that he failed to use a degree of force a reasonable police officer

  would use under the circumstances. Id., par. 84. Effective in January 2009, and prior to Dixon

  becoming a Millville Police Officer in2012, the New Jersey Police llraining Commission put into

  effect a new Defensive Tactics Curriculum for police academy instructors teaching defllnsive

  tactics to student officers in the Basic Course for Police Officers (the   "DTC"). Id., par. 85.

             In connection with the concept of "unarmed defense," the DTC dilferentiated              between

  different types ofresistance by a suspect, such as (l) "preventative resistance" which is defined         as


  physical action that prevents an officer's control without attemptingr, to harm the officer, such as a

  subject walking away or pulling away (resisting handcuffing), D'l['C pars. '.J.4.7,3.4,,2, and (2)

  "active aggression," a physical assault/action on an officer using p,ersonal weapons         o1.   the body,

  otherthan deadly force, D'fC 3.5.1. Id., par. 86. As demonstratrerd by the MVR footag,o, and



                                                   26
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 16 of 35 PageID: 919



   notwithstanding Defendants'description of the footage, Plaintiff Capps did not engage in "active

   aggression" or "active resistance" (as it also may be called), against an officer, but rather errgaged

   in "preventative resistance" by attempting to move away from Dixon, who was trying to handcuff

   her. Id., par.87.

          The DTC material further recognized five "takedown techniques," iincluding: (1) the

   straight arm takedo\ m; (2) the wrist tumout takedown; (3) the bar hammer takedown; (4) a chest

   grab to the inside; and (5) a chest grab to the outside. Id., par.   88. As demonstrated by the MVR

   footage, and in response to Plaintiff Capps's "preventative resistance" of attempl.ing to aLvoid being

  handcuffed, Dixon did not use the standard DTC takedown maneul'ers. Id., par. 89.

          Separately, section 4.10.1 ("Courtesy") of the     Millville    Potrice Depaulment's own Rules

  and Regulations further requires offrcers to, among other things, "always rennajin calm regeudless

  of provocation." Id., par. 90. But rather than remaining calm in the face of Plaintiff Capps's

  preventative resistance, Defendant Dixon abandoned the standard DTC takedown maneuvers

  taught in police academy training, and instead applied a whirling heradlock takedown maneuver on

  a much smaller   suspect. Id., par. 91.

          Moreover, with his whirling headlock takedown maneuver, Dixon knew or shoulcl have

  known that he was placing Capps in a situation that would create a substantial risk of causing her

  death and/or causing her serious bodily harm. Id., par. 92. This is trecause the 2009 DTC material

  described numerous vulnerable parts of the human body, including the temples and the necl<. Id.,

  par.93. Dixon's whirling headlock takedown maneuver, aside from putting pressure on Plaintiff               s


  temples about her head, could have broken her neck. Id., par.         94. And by lifting   a sutrject   off of

  the ground, with more room to fall before hitting a hard surface on the way down, Dixon''s whirling

  headlock takedown of Capps increased the likelihood of serious bodily injury. Id., par. 95"



                                                     27
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 17 of 35 PageID: 920



           Separate and apart   from, andlor   as a result of the   violations of the AG UFP, Millville police

   Department Directives, and police academy training, DefendarLts Dixon amd Orndorlf used

   excessive force against Capps in effecting her arrest, resulting in a,violation of her rights under the

  Fourth and Fourteenth Amendments to the United States Constitution to be free llom unreasonable

   searches and seizures.     Id., par. 97. Defendants' "irrevocable" dlecision to use excessiive, force

  against Plaintiff Capps resulted in very serious and permanent iniuries, as described morr: fully

  below, id., par. 98, and as recounted in Plaintiffs' response to Defendant Dixon's Statem.ent of

  Material Facts.

          J.   Defendants Dixon and Orndorf Failed to
               Attend to Plaintiff Capps's Medical Needs.

          Defendant Dixon wrote in his investigation report regarding the Februzrry 25,201 8 incident

  that he asked Plaintiff Capps    if   she needed EMS to respond. Id., par.          99. lfet Officer Dixon's
  report did not completely and accurately detail Plaintiff Capps'r; statements and requer;ts for

  medical attention immediately after being slammed to the pavement at the Cllark's Liquor Store

  parking lot:

                    Capps was picked up from the ground and walked into the back of my patrol
                    vehicle. Capps stated that I had to call her husband as she coul<l not breathe. Capps
                    appeared to breathing [sic] fine at this time. Capps stated she needed to go to the
                    hospital. Capps then stated she wanted to call her husband. Carptrrs was advised she
                    could call her husband once we were at the Police D,epartment, [bracketed material
                    addedl.

  Id., par. 100. Noticeably absent from Dixon's report, and which was clear fronn the MVR footage,

  was Plaintiff Capps's statement that her rib was broken. Id,, par.        l0l .   The fact that Plaintiff Capps

  knew immediately that her rib was broken and promptly said somet.lhing about it lends credence to

  her complaint about not being able to breathe. Id., par. 102. Ilut Dixon ignored Plaintiffs

  complaint that her rib was broken, and left it out of his report. Id., piarr. 103. Olf cr:itical importance,



                                                        28
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 18 of 35 PageID: 921



   Dixon also falsely did not mark the box on the standard UOF fbrm he filled out on Februarv 25.

   2018 that Plaintiff Capps sustained   injury. Id., par.   104.

          Dixon's actions violated the Millville Police DepartmenLt's R.ules and Regulations, section

  4.3.3, updated on November 22,2016, which provided that, "No employee shall knowingly falsify

  any official report or enter or cause to be entered any inaccurate, fals;e or improper information on

  records of the department." Moreover,'oEmployees are required to       b,e   truthfult at all times whether

  underoathornot." Section4.12.6. Id.,par. 105. AndunderaJuly30,200l StarndardsofConduct

  policy, officers shall be accurate and truthful in all matters, and shall accept responsibility without

  attempting to conceal, divert, or mitigate their culpability. Dixon failed to fbllow this r;tarrdard of

  conduct as well. Id., par. 106.

          In addition, Defenda"nt Dixon's ignoring of Plaintiff Capps's pleas that she needed to go to

  the hospital, that she could not breathe, and that her rib was broken, was in violation of the   Millville

  Police Deparlment's own Use of Force policy, which, upon information and belief, provided that:

                 ...   Aly   pg$pn requesting and/or deemed in need crf medical attention shall           be
                 transported to Regional Medical Center (Vineland) or nearest available emergency
                 medical treatment center or hospital. Personnel shall contact IIMS to request such
                 transportation assistance. femphasis added].

  ld., par. 107. Under the circumstances presented, and the injury and brearthing difficulty             she


  reported, Plaintiff Capps's request for medical attention would trigger a trip 1o rthe hospital under

  this policy directive. Id., par. 108. Furthermore, according to the Nrlillville Police Department's

  July 23,2003 Use of Municipal Detention Facility, all injured or iltr detaineer; vrill be transported

  by EMS to an appropriate medical facility for treatment without delaLy. Id., par. 109.

         In contrast to the MPD's policy directives on medical care, Defendant tOrndorf later told

  OPIA that typically    if   someone   is injured, the person is brought back to the police        station,




                                                     29
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 19 of 35 PageID: 922



   processed, and then EMS is called to respond to the station, unless   it is a serious injury. He further

   told OPIA that it would be up to the arresting officer to make this call. Id., par. 110.

            Moreover, Millville's Use of Force policy, upon information and belief, also contained

   additional reporting and investigatory requirements:

                   ... The extent of the injury and the treatment offered/provided shall be documented
                   in the body of the Investigation Report.

                   When necessary, especially in a deadly force incident, notify the appropriate
                   support staff, e.g., Detective Bureau, Cumberland County Prosecutor's Office,
                   and/or Cumberland County Sheriff s Office, who should respond to the scene and
                   cause the appropriate level of investigative and support services, including, but not
                   limited to: photographs, measurements, diagrams, statements, etc. When an injury
                   or complaint of pain exists, supervisors should obtain photographic documentation
                   to the extent possible (person upon which force was used and any affs"1"d officer).

                   Any employee [w]hose action(s) or use of force in an official capacity results in
                   death or serious bodily injury to any person shall be removed from line-duty
                   assignment pending a meaningful review.

                   The Chief of Police or designee and the Cumberland County Prosecutor'sr Office
                   shall be immediately notified when the use of physical, mechanical, or deadly force
                   results in death or serious bodily injury, or when an injury of any degree results
                   from the use ofa firearm by agency personnel.

  Id., par. 111. Upon information and belief, neither Dixon, Ornctorf, Chief Farabellla, nor the

  Supervisory Defendants abided by the various requirements            of this   deparlmental pc,licy in

  connection with the February 25,2018 Capps incident. Id., par. I ll).

            Whether the force used could be characterized as "physical force" or "deadly lbrce," this

  was clearly a case involving serious bodily injury   - as can be seen from the actions taken by Dixon
  and Orndorf, and as can be heard in the statements and complaintsi made by Plaintiff Capps, all

  captured on MVR footage. Id., par.    I13. However, Defendant     Sgt. I(edden of the MPD told OPIA

  as part   of the subsequent Dixon criminal probe that he did not know the standard operating

  procedure when a person is injured, but he said that EMS is usually called when someone is



                                                    30
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 20 of 35 PageID: 923



   injured, with EMS meeting the person at the station or at the scene. Redden staLted that the policy

   left the officer little to no diirscretion about when EMS should be called. Id., par. 114.

            Defendant Redden was, upon information and belief, one oF Dixon'sr supervisors on the

  night of the Capps incident. In his OPIA interview, Redden stated that he was urnder the impression

  that the arrest was a normal DWI but nothing out of the ordinary. Redden clairned that he watched

  the MVR       -   without specifying when he reviewed it   -   and claimed that DixonLj ust reacted to Capps.

  Id., par. I 15. As to Dixon"s failure to mark the box on the standard UOF fonm that Capps was

  injured, Defendant Sgt. Redden told OPIA that Dixon should have checked ttre box for "injured"

  on that   form. Redden furttrer informed OPIA that Defendant Sgt. Ayars              ctid the     first review on

  Dixon's UOF form and that Ayars only checked the form for completeness. 'Yet iSgt. Ayars's name

  appears nowhere         on the Dixon UOF form relating to the February 25,|20lli Capps incident.

  Redden further conceded that, on the bottom of the UOF report in Box E,             her rr,ever   read that block

  prior to the OPIA investigator pointing it out to him. Defendant Sgt. Redden claiLmed he never had

  formal training on how to check the UOF repoft until there was a policy change, which did not

  take place until 2019. Id., par. I 16. Defendant Chief Farabella further described to OPIA in the

  Dixon criminal investigation described elsewhere herein that if an anestee is injured or complains

  of pain, EMS must be called no matter what, and that it was not up to the officer to determine                 if
  anyone should or should not receive medical attention. Defendanl.s Dixon and Orndorf did not

  comply with this directive. Instead, they decided what was or was not medically necessary. Id.,

  par.   ll7.
            Finally, Defendants Dixon and Omdorf, in using excessive force, and in failing to attend

  to Plaintiff Capps's expressed medical needs in light of the severity of her injury, and in not

  properly documenting the extent of her injury, violated Millville Police Department Rules and



                                                       31
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 21 of 35 PageID: 924



   Regulations, including but not limited to 4.1.1 I (Use of Force), 4.3.3 (Reports), 4.10.1 (Courtesy),

   and 4.12.6 (Truthfulness), among other Rules and Regulations and/or depilrtmental directives

   which may be revealed in discovery. Id., par. I 18.

          K. Capps Sustained Multiple Broken  Rib
               Fractures and Underwent Two Surgeries.

          After Defendants refused to take her to the hospital, or to properly attend to her medical

  needs when requested, and after being processed at the         Millville Police D,3partment, Plaintiff
  Capps presented to the hospital on February 25,2018 and again on Febmary 26,2018 with

  shortness   of breath, pain located primarily at the left lateral chest wall,   ancl.,   ils Plairrtiff Capps

  reported, aoorib sticking    out." Id., par. 119. Initial hospital    diagnoses included a chest wall

  contusion (which Plaintiff Capps knew immediately was not correct), and alterrnatively of one left

  side rib fracture.   Id., 120. Imaging studies, however, later revealed healing fractures of the left

  third through eighth ribs, meaning that the force of Dixon slamming Capps to the pavement, and/or

  of Orndorf applying his knee to her back, and/or the application of Dixon's      an<J    rOrndorf's weight,

  resulted in Capps sustaining multiple broken ribs. Id., par.   l2l.
          Plaintiff Capps treated regularly, but the injuries did not heal prop,erly, resulting in              a

  "nonunion" of certain of her     ribs. Id., par. 122. Plaintiff   Cappsi, diagnosed at the tiLme with

  intercostal neuropathy, underwent a left T5 through T8 intercostal block proceduLre on October              3 1,


  2078, which resulted in no pain      relief. Id., par. 123. Plaintiff rthereafter   lhad    left chest wall

  reconstruction surgery on or about January 16,2019. Id., par. l')-4. Amonlg other things, that

  surgery resulted in the removal of one of Plaintiff Capps's ribs, anclnerve blocks being prlaced on

  multiple other ribs in an effort to relieve her pain. Id.,par.125.

          On or about March 22,2019, Plaintiff received a steroid pair-r injection. which had little to

  no effect. Id., par. 126 . On April I 7 , 2019 , Plaintiff underwent surgery again, frrr what     'uvas   to be


                                                    32
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 22 of 35 PageID: 925



   major chest wall reconstruction. Id., par.127. The     April 17,2019 surgery rer,,ealed the full extent

   of this gruesome injury. Id., par. 128. Rather than Plaintiff s initial thought rhat she had another

   rib sticking out, the April 17, 2019 surgery revealed that cartilage had been ripped away from her

  bones, and nerves were tangled around the cartilage, causing severe pain to          f,laintiff Capps. Id.,

   par. 129. As part of the April 17,2019 surgery, the surgeon had to cut the nerves completely, and

  cut cartilage as   well. Id., par. 130. As a result of the two surgeries Plaintiff   Capps erLclured, she

  received scarring about her back and torso, which added an unfortunate element of sienificant

  cosmetic injury. Id., par. 131.

          Plaintiff Capps had a follow-up appointment with her doctor on May 1,2019. Id., par. 133.

  She thereafter underwent pain injections and physical therapy        for her injuries, with ltittle or no

  relief for her symptoms. I-d, par. 134. As such, more than two years after Delfendants' assault on

  her on February 25,2018, Plaintiff is still receiving treatment for her permanent physical injuries.

  Id., par. 135. As a result of the excessive force inflicted upon her, Plaintif{'Capps also experienced

  and continues to experience emotional trauma, including but not lirnited to a tlear of drivirrg, fear

  whenever she sees a police officer or an emergency vehicle, and nightmares, and Plairrtiff Capps

  is undergoing treatment for the same. Id., par. 136. The numerous doctor visits, surgical

  procedures, and the damaged state of her physical and mental health, whic.h is believed to be

  permanent, likewise caused stress and anxiety in the maniage of the          Plaintiffs. Id.., par.   137.

  Plaintiff Capps lost time from her employment, sustained a loss ol wages, los;t vacation and sick

  time due to doctor visits, surgeries, hospital stays and recovery tirne, incurred medical expenses

  unreimbursed by insurance, and had to discontinue her employnlent at multiple               jobs.   She is

  currently able to be employed in jobs which require no physical activity. Id., par. 138.




                                                     33
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 23 of 35 PageID: 926



           On or about May 24,2018, Plaintiffs Capps and Gibson served upon Defendants a Tort

   Claim Notice pursuant to the New Jersey Tort Claims Act, N.J.S.A.. 59:1-1, gj seq. Id.., par. 348.

  And the MPD was aware at least as of April 3,2019 that the OPIA was reviewing all use of force

  incidents involving Dixon, following the publication ofNJ.com's series entitled The Force Report,

  which was published in or about November or December of 2018. Id., par. 155. Plaintiff Capps

  filed her original Complaint on May 1,2019, and served Defendants at the City Clerk's Office on

  May 8, 2019. Id., par. 156. Shortly thereafter, on May l0,20l9,Defendant Chief Farabella wrote

  to Dixon in a memorandum that "effective immediately" he was assigned to administrative/desk

  duties until further notice. tlnder this directive, Dixon would have no contact with the public other

  than answering phone       calls. Id., par.157.

          L.      One Month After Assaulting Audra
                  Capps. Dixon Assaults Tanika Jovce.

          On March 24,2018, Defendant Dixon responded to a Shop Rite store, located at 2130

  North Second Street in Millville, in response to an alleged shoplifting complaint. See Joyce

  Second Am. Compl., par.       56. Upon information and belief, upon Dixon's arri'val     at the Shop Rite

  in Millville, there was a juvenile in custody for allegedly opening food items inside the store and

  eating the items without paying. Id., par.    57. Upon information and belief,   the   juvenile's mother,

  Plaintiff Joyce, allegedly refused to provide identification to another Millville officer. Id., par. 58.

  The second Millville officer, upon further information and beliel" did not wish to charge the

  juvenile, but claimed that he needed Joyce's identification in order to release the juvenile to her.

  Id., par. 59.

          While at the Millville Shop Rite, Dixon asked Joyce for identification, She told him that

  she did not have it, and   Dixon then threatened her with being placeclunder arrest for not providing

  identification. Id., par. 60. Dixon then told Joyce she was under arrest and grabbed her arm. She
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 24 of 35 PageID: 927



   pulled away and asked why she was being arrested since she paid for her groceries, and no store

   items were removed from her person. Id., par. 61. At that time, Dixon slammed Joyce to the

   ground, causing her to land on her hip and hit her head on the        floor.   She was sprayed    with OC

   spray. Id., par. 62. Joyce's daughter, who was present at the Shop Rite, tried to record the incident,

   but an officer prevented her from doing so. Id., par.63.

          Plaintiff Joyce complained that she could not breathe, and that her hip was injured. Id.,

   par.64. Dixon and Millville Police Officer Albert Chard got on her back and handcuffed her. The

  officers placed Joyce in the rear of a patrol car, and she asked for nnedical attention. !d., par. 65.

  Officers transported Joyce to the police station, and she was met outside by EMS personnel who

  transported her to the hospital. Id., par.66. After this incident, Plaintiff Joyce received treatment

  at Inspira Hospital in Vineland, New Jersey. Id., par. 67.

          Officer Chard later told OPIA as part of its criminal invesliigation into Dixon's conduct,

  that the maneuver Dixon used to take Plaintiff Joyce to the ground was a "hip toss." Chard said

  that he learned this maneuver through     jiu jitsu. Id., par. 68. In addition, and according to OPIA's

  investigation, Defendant Sgt. Redden told Dixon to retrieve the Shop Rite storr: surveillance video

  in connection with the Joyce incident, so that Dixon would     be   justiliied in usinl; force. l$., par. 69.

          M. NJ.com Discovers Large Numbers of Use of
             Force Incidents By the MPD and Bv Dixon.

          In or about 2017 and20l8, NJ.com began to compile data binsed on New Jersey police use

  of force reports received through public records requests. Its 16-mr:nth-long investigation led to a

  series of articles   originally published in November and December of 2018, collectively ref'ened to

  as The Force   Report. Id, par. 287. As part of its investigation,    ancl based on the records obtained

  and analyzed, NJ.com determined that during his first three-plus years as a p,olice offir;er for the

  City of Millville, Defendant Dixon reported using force more than any other police officer in the


                                                     35
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 25 of 35 PageID: 928



   State of New Jersey. Id., 288. NJ.com also reported that, over the studied five-year period    of 2012

   through 2016, Dixon's 58 instances in which he reported using force ranked him third statewide

   behind two other officers from different police departments who had 62 and 59 such instances           of
  reported use of force, respectively. Id., par.289. NJ.com reported that Defendant Dixon's 58 use

  of force incidents in his first four years after completing police academy training yielcled an

  average of more than one incident per month. Id., par. 290. By contrast, NJ.com reported that the

  more than 17,000 New Jersey officers who reported using force over a similar period averaged

  less than one incident per   year. Id., par.29l.

          According to NJ.com's reporting and investigation, Dixon himself accounted for a full one-

  tenth of the entire   Millville Police Department's use of force inciclents reported,   and none of the

  other 70-plus officers came close to his share. Id., par. 292. Moreover, as related by NJ.com's

  reporting and investigation, with 58 reported instances of the use ftrrce during the period studied,

  Dixon far eclipsed the second-place finisher in the Millville Police Department, Officer.lefliey E.

  Profitt, who reported using force 36 times during the same period. Id., par. 293.

         NJ.com's reporting and investigation showed that Defendant Dixon reported more injured

  subjects than all but one other officer in the state, despite the fact tlhat he was on the police force

  for only four of the five years covered by The Force ReLo4. Id., par. 294.      ln      response        to

  NJ.com's reporting and investigation, and as described in the Second Count, Clhief Jody Farabella

  nevertheless called Dixon "an example of a fine officer" who was never the subject of a sustained

  excessive force complaint. Id., par.295.

         Chief Farabella, however, and according to NJ.corn, declined to say h,rw many excessive

  force complaints in total had been filed against Dixon. Id., par. 29t5. Chief Fa.rabella commented

  further to NJ.com by refening to Dixon's duty assignment: "He's in the worst areas ...          s,c   he's



                                                     36
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 26 of 35 PageID: 929



   gonna see more than a regular patrolman." Id.,    par.297. Upon inlbrmatiLon and beliefl, however,

   the incident involving Plaintiff Capps occurred on a state highway across the street from            a

   cemetery. Id., par. 298. Moreover, Millville Police Officer Antonio Delfinado, when interviewed

   later as part of OPIA's criminal probe of Dixon, undercut Chief Farabella's "worst areas" theory

   when he told investigators that the MPD does not have assigned zones. Instead, an officer can be

  dispatched to any call in any section of the city at any given time. Id., par 2:99. That aside, NJ.com

  also has reported on irregularities with some of Dixon's use of force reports. Id., par. i|00.

          In addition, NJ.com has reported that, of the 39 excessive force c;omplaints filed against

  police officers in the City of Millville from2012 through 2076, not one complaint was sustained.

  Id., par. 301. NJ.com also reported that from 2012 through2016, Millvillle's Police Deparlment

  recorded 665 total uses of force, for 46.7 incidents per 1,000 arrests, and concluded that the City

  of Millville's Police Department used force at a higher rate than 3!)4 other police departments in

  the State of New Jersey. ]d.., par. 302. NJ.com's analysis additionally revealed that74 officers in

  the Millville Police Department used force over five years, an average of 9.0 incidents per: officer

  who used force over that five-year period, which exceeded the statewide average of      4.l   incidents

  per officer. Id., par. 303.

          Chief Farabella's statement that Dixon was not previouslly the subject of a sustained

  excessive force complaint suggests that neither Defendanl. City of    Millville, nor Chief'Fa.rabella,

  nor any of the Supervisory lDefendants, have imposed discipline on Dixon for previous insrtances

  of excessive force. Id., par. 304. These facts are evidence of deliberate indifference on the part of

  the City of   Millville and its policymakers to the pattern and use of excessive force by Dixon, to

  the frequent use of excessive force by officers of the Millville I'olice Department, ancl to the

  questionable process employed by the    Millville Police Department of investigating internal affairs



                                                   37
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 27 of 35 PageID: 930



   complaints and as    to officer discipline, among other deficiencies which may be revealed in

   discovery and investigation. Id., par.    305. Defendant, City of Millville, allowed Defendant

   Dixon's behavior to go unchecked, and this is reflected in the fact that Dixon is the subject of two

  other known excessive force lawsuits now pending in the District of New Jersey, the Cottmarl and

  Joyce cases. Id., par. 306.

            N. MPD Officers lfalk to OPIA In Connection With
               The OPIA's Criminal Investisation of Dixon.

            As part of a criminal investigation into Dixon's conduct as a police officer, Defendant Lt.

  Mclaughlin told OPIA's irrvestigators in connection with the 2019 Dixon criminal         prrobe that   it

  was the responsibility of the patrol sergeant to review all UOF forms and investigation reports.

  Id., par. 232. But he described in his July 2019 OPIA interview that recently that year there was a

  change to the August 2016 updated Use       of Force policy to review UOF reports. Id., par.233.

  Under the new 2019 policy, Defendant Lt. Mclaughlin said, every UOF report must have a two-

  tier comprehensive review done by both the sergeant and the lieutenant. This revie,w includes

  reviewing not only an investigation report but also any MVR and 9-1-1 recordings in reference to

  a   call. The review is then added to GTS by the sergeant and the lieutenant. However, prior to this

  2019 policy change, the sergeant would only check the UOF form for accuracy and completeness,

  but the sergeant did not do any audio or video review. Id., par.234.,

           The prior policy outlined by Defendant Lt. Mclaughlin could not, as described, be

  meaningful or geared toward catching officers like Dixon engaging, in the improper use of force.

  That is because a standard UOF report is a one-page template that is filled in by the officer involved

  in a particular incident. Since a supervisor reviewing such a document more likely than not would

  not be expected to be out at the scene of the incident, and would not have firsthand knowledge      of




                                                    38
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 28 of 35 PageID: 931



   the incident, a supervisor would have no way of actually knowing that a UOF form was accurate

   and complete just by lookirrg at the document prepared by the submitting   officer. Id.,par.235.

             When OPIA asked Defendant Lt. Mclaughlin why the review policy ,:hanged in 2019, he

   told OPIA he was not sure, but that he believed it was because of'OPIA's investigation and the

   release of The Force   Repo4. This demonstrates that the MPD only' changed its policy in favor of

  additional supervisory audio and video review of a use of force incident when it was exposed in

  public by the media and when one of its own officers was the sub.ject of a criminal investigation.

  Id., par. 236. Defendant Lt. Mclaughlin also told OPIA about an a.dditional trse of force incident

  occuning on May 2, 2019, when Dixon was still on the police lbrce, and which Mclaughlin

  described in a May    20,2019letter. Mclaughlin told OPIA that after his review of the 9-l-l   tape,

  he concluded that Dixon should have been aware that he was respc)nding to a mentally disturbed

  individual, and that he should not have used a closed fist strike to gain complliance. FIe said OC

  spray should have been used in that instance. Id., par. 237. Defendant Lt. Mcl-aughlin claimed in

  his OPIA interview that he did not pay attention to the news, but he was aware of The Force Report

  and possibly recalled looking at the numbers for his officers. He clreimed that he did not read any

  of the articles. Id., par. 238.

          Defendant Lt. Mclaughlin also told OPIA that he has not r,vorked with Dixon and did not

  believe he has ever directly supervised   him. In fact, however,   Defendant Lt. Mclaughlin did

  review three of Dixon's UOF reports, he performed a "random" IVIVR revieur of Dixon in 2015,

  prepared an evaluation of Dixon that same year, and orally reprin:landed hinr in 2017. Id., par.

  239. Upon information and belief, Defendant Lt. Mclaughlin tooh no steps to discipline Dixon

  for his use of force or to remove him from employment with the Millville Police Department. Id.,

  par.240.




                                                  39
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 29 of 35 PageID: 932



           According to a February 24,2018 daily activity log, Defendants Sgt. Redden and Sgt.

   Ayars were Dixon's and Orndorfs sergeants on Alpha Squad at the time of the Capps incident.

   Id., par. 241. Defendant Sgt. Redden, in his interview in July of 2019, likevyise told OPIA that,

   approximately six months prior, the Millville Police Department's Use of Force policy changed.

   Before the change, it was his responsibility to check for completeness and compare a UOF- report

  to the investigation report. Defendant Sgt. Redden thus described the 2019 policy change in

  somewhat different terms from the description provided by Defendant Lt. Mr:Laughlin. Id., par.

  242. Nevertheless, Defendant Sgt. Redden said that under the new 2019 policy, if there was any

  complaint of pain, there must be a full investigation done of the inciclent, includling review of MVR

  footage, including speaking to the injured individual and responding to tho Scene. After the

  completion of this investigation, the results must be entered into GTS, statinl; if the use of force

  was   justified or not. Id.,par.243.

           Defendant Sgt. Redden told OPIA that he supervised Dixon for a fi:w months prior to

  Dixon's involvement in an unrelated police-involved shooting, and at another occasion during

  Dixon's career. Redden told OPIA that Dixon left Redden's squad to go to another squad to work

  with a friend. It can be assumed that this friend was Defendant Orndorf, who apparently knew

  Dixon for 11-12 years before Orndorfjoined the MPD. Id.,par.244. Defc:ndant Sgt. Redden

  described Dixon as wanting to be proactive and aggressive, and noted that because of this Dixon

  caused more work for him and for other supervisors. Id., par.    245. Remarkably, Defendant     Sgt.

  Redden told OPIA that Dixon punches people in the face, and thal he addressed his actions. In

  fact, Sgt. Redden referred to Dixon with the nickname of "glass hands," because Dixon broke his

  hand on numerous occasions.     Id.,par.246.




                                                  40
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 30 of 35 PageID: 933



          Defendant Sgt. Redden also related to OPIA that he told Dixon that the use of force gives

   the public a poor perception of the police.     Id,     par.   247. According to   Deftrndanl; Sgt. Redden,

   Dixon's response to this was,   "lf I'm justified to use force, I'm going, to use f0r0e." Dixon's attitude

   about the use of force stands in contrast to the Attorney General's Use of Irorce Policy, which

   states that an officer should use the "utmost restraint"         in connection with thr: use of force. even

  though it may be 'Justified." Id., par.248.

          Importantly, Defenclant Sgt. Redden was Dixon's supervisior on the night of the              CeLpps


  incident. (He is also listed as the supervisory officer on the UOF lbrm for the Joyce incident on

  March 24,2018.) In his OPIA interview, Defendant Sgt. Redden stated that he was under the

  impression that the Capps arrest was a normal DWI, but nothing c,ut of the ordinary. Defenclant

  Sgt. Redden claimed that he watched the MVR            - without specifying     when he reviewed it --and

  claimed that Dixon just reacted to Capps. He told OPIA quite remarkably that he was glad that

  Dixon did not punch Cappsr because Dixon is known for punching people. Despite the fact that

  Redden knew Dixon was known for punching people, and gave Dixon the nickname of "glass

  hands," Dixon remained on the police force. Id.,par.249.

          Additionally, Defendant Officer Orndorf, interviewed as part of the Dixon criminal probe,

  further told OPIA that the MPD reviews the Use of Force policy when officels go to the range --

  presumably meaning, the gun range. He believed that this was donro once aye)ar, but said that the

  training was very repetitive and he did not recall the exact procedure. Id., par. 320. Officer Chard

  further informed OPIA that supervisors have spoken to him about trsing fbrce, but that this was a

  rare occurrence. He said that Defendant Sgt. Redden spoke to him only once when he was a new

  officer about the use of force, and that Defendant Sgt. Redden told Chard h,: should have used

  force sooner during the incident discussed so that it would be more effective. ld., par.32l.



                                                      41
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 31 of 35 PageID: 934



            The OPIA also interviewed Defendant Chief Farabella in iseptember 2019 as part of its

   criminal probe into Dixon's conduct. Farabella told OPIA that the recent lJse of Force policy

   change occurred as a result of the "ACLU or Star Ledger" report that camt: out and also from

   talking to other area chiefs of police. Id., par. 250. Defendant Chief Farabellil said that under the

   new policy, a UOF form would go from the sergeant to the lieutenant for review, after which it

   would not be seen by him unless an internal affairs investigation is generated. Furthermore, under

  the new policy, on all use of force incidents, an MVR review must be done. Supervisors are told

  to inform Internal Affairs if any excessive use of force is observed. I-d., par. 251 . Defendant Chief

  Farabella did not issue his memorandum regardinLg the new use of force policy change until March

   15,2019. A new General Order on the Use of Force became effective on June, 4.2019. 'fhis was.

  unfortunately, too little too late to prevent what happened to Barry CottmarL, Audra Capps and

  Tanika Joyce. Id., par.252.

           Defendant Chief Farabella told OPIA that when the use of force article     rl&111€   out   -   meaning

  The Force Report    -   (in late 2018) he observed that Officer Dixon had the most use of force in the

  state. Id., par.253. Defendant Chief Farabella also told OPIA in September 2019 that when the

  Capps arrest video was released to the public, he had concerns with Dixon usiing excessive force.

  He did not feel that Dixon's "hip throw" would have been the force he would have used in the

  same scenado. Id.,      par.254. Following Dixon's participation in an officer-involved shooting in

  April2018,    a captain at the   time said that Defendant Chief Farabella should write a letter of valor

  for Dixon's actions. Defendant Chief Farabella confirmed to OPIA that he wrote this letter and

  that   if Dixon were selected, he would      have an opportunity to meet the President of the United

  States. ld., par.255.




                                                      +1
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 32 of 35 PageID: 935



          Even when The Force Report came out, and Dixon knew he was the highest ranking officer,


   Dixon was still using force, according to Defendant Chief Farabella's interview with OPIA.

   Defendant Chief Farabella further stated that, since becoming aware of Dixon's use of force, he

   did not agree with a lot of the use of force actions Dixon performed, and said that he believed that

   many were excessive. Id., par.256. Importantly, however, Defendant Chief Farabellia also told

  OPIA that he spoke to Dixon a few times about his use of force and told Dixon that using the type

  of force he used was not the image of a police officer. Id., par. 257 .

          It should be remembered that, in addition to the Supervisory Defendants looking the other

  way on Dixon's continued and routine use of excessive force as detailed herein, anrj as lurther

  evidence of acquiescence, I)efendant Chief Farabella, instead of sirnply declining to r;omment in

  the face of NJ.com's damning reporting about Dixon's use of force numbers, went ourlof his way

  to defend Dixon by calling him "an example of a fine officer,"        a.nd   by making   otlrLer reported

  comments to excuse or to   justifl' Dixon's conduct. Id., par.269.

          O. Dixon Pleads Guiltv to Assaulting Plaintiffs Capps and Joyce.

          By letter dated September 5,2019, the OPIA notified Dixon that he was the target of                 a

  State Grand Jury investigation   into allegations of official misconduct, assault and flrlsifying or

  tampering with public records relating      to his conduct occurring during the          course    of     his

  employment as a   Millville police officer. Id., par. 158. OPIA's investigaticrn    revealLed,    in fact,

  that Dixon prepared eighty (80) UOF reports during his time as a Millville poliice officer.      Xd..,   par.

  I 59.


          Dixon resigned from his employment with the City of Millville in an October 19,2079

  email, and when he did so, he told Defendant Chief Farabella:        "... As we last spoke about         my

  current in going [sic] the deal offered to me is much worse than I could have irnagined, I want to



                                                   43
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 33 of 35 PageID: 936



   thank you for atwgys havine mv back and being                  a   great ChLief." Id., par. 270 (bold and

   underlining added).

          On November 20, 2019, Dixon entered guilty pleas on a pre-indictment Accusation in

   Superior Court, Cumberland County, to two counts of third-degree aggravated assault based on

  the conduct committed against Joyce on March 24,2018 and against Plaintil:f Capps one month

  earlier on February 25,2018. Id., par. 160. At his plea hearing on Novemt>er 20,2.019, Dixon

  admitted under oath, among other things, that he used excessive force againr;t Joyce and Capps,

  and that his actions were reckless. Id., par.        16l. As part of his guilty pleas, Dixon          agreed to a

  lifetime ban on public employment, and he will never be able to serve as a police ollficer in the

  State of New Jersey ever again. Id., par. 162. Dixon's pleas           of guilty for     his; assaultive conduct

  as   to Joyce and Capps came with a             recommended and negotiated sentence                of   probation,

  conditioned upon serving364 days in the Cumberland County Jail. Id., par. 163.

          Following Dixon's guilty plea on November 20,2079, New Jersey'rs Attorney General

  announced that, "When officers use force that has no reasonable relationship to any resistance or

  threat they face, as Dixon did, they not only injure and traumatize those involved, they do a

  tremendous disservice to all of their fellow officers who uphold the highest law enforcement

  standards and work hard         to   secure the trust   of the communities they serve." Id., par.             164.

  Following Dixon's guilty plea, OPIA Director Thomas Eicher further announced: "Nobody is

  above the law, and     if   we have sufficient proof that an officer       has;   committed a crime, we will

  prosecute that officer as we would any other         individual. This former officer will riglrtly carry a

  felony record for the rest of his    life." Id., par. 165. At sentencing   on .lanuary   17   ,2020,t1he Superior

  Court enforced the negotiated plea agreement entered by Dixon and the OPLz\, placed I)ixon on

  two years of probation, but the Court suspended Dixon's county jail sentence. Id., par. 166.



                                                          44
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 34 of 35 PageID: 937



          As it turned out, Dixon was not the only Millville officer urhose behaviorwas aLllowed to

   g0 unchecked. The City of       Millville   also permitted the conduct of lbrmer     Millville Police Officer

   Jeffrey Profitt to go unchecked. Ultimately, however, 0n January 10,2020, Profitt pleaded guilty

   in the Superior Court of New Jersey, Cumberland County, to third-degree aggravated                     assault

   charge in connection with a police-citizen encounter. Id.,          par.307. Profitt's plea agreement also

   required him to resign frorn the Millville Police Department, and to agree to a lifetiime ban on

   public employment. [Ie received a sentence similar to the sentence handed do'wn in Dixon's

   criminalcase. Id., par. 308. Thus, separate and apart from the use of force statistics identilied by

  NJ.com in The Force Repo4, the City of Millville's Police Department has now had two police

  officers become convicted lblons for committing aggravated assaults upon arr,esteeis wlithin a span

   of a few months. Id., par. .)09.

          P. MPD's Internal Affairs Unit Sustained Investigations
              Against MPD Officer For Some Types of Violations,
              But Not When Sxcessive Use of Force Was Alleged.

          Dixon joined the MPD in or about August of 2012. Preliminary Inter:nal :\ffaLirs indexes

  demonstrate the following:   (   1   ) for the 20 1 3 calendar year, not one of the appro.ximattely 23 internal

  affairs investigations was sustained against a Millville officer for excessive force; (2) in 2014, of

  the apparent seven excessive force investigations, only two were sustained and ag;ainst the same

  officer, Edmund Ansara, who was terminated for a variety of reasons; (3) in 2015, there appear to

  be six excessive force investigations, with none marked as sustained, but with a ne6lative outcome

  relating to the arrest of Off,rcer Jeffrey Profitt; (a) in 2016, there apparently were no sustained

  excessive force investigations out of six cases; (5) the 2017 inde>< reveals only one out of five

  sustained cases, giving Defendant City of        Millville the benefit of the doubt that a case characterized

  as "simple assault" might have involved the use          of force by an officer; (6) Millville:'s 2018 index,



                                                          45
Case 1:19-cv-12002-RMB-AMD Document 67-4 Filed 11/17/20 Page 35 of 35 PageID: 938



   which interestingly changed its linguistic terminology from "excessive force" to "use of force,"

   revealed only one out of six sustained police officer use of force investigations; and (7.f the2019

   index appears to demonstruIe zero out of four possible use of force cases sustained.      !f,. par. 3 10.

   Thus, giving Defendant City of Millville the benefit of favorable inferences,      it can tre said that,

   according to its Internal Affairs indexes, in seven years (2013 through 2019), only four (4) out      of

   a possible fifty-seven (57) excessive force investigations were sustlained (about severr percent      of

   the cases), with two of those four being attributed to one terminated former olficer, Id!., par:. 31 1.

          Defendant Millville's indexes for these seven years reveal l0 internal affairs investigations

   against Defendant Dixon for what appear         to be instances of excessive fbrce, wittr nr:t one
   investigation determined to be "sustained." Dixon, however, had sustained findings against him

   as to other non-force-related violations during his tenure   with the MPD. Id., par. 3121. Millville

   internal affairs indexes for the years 2013 through 2019 further demonstrate that the MPD's

   Internal Affairs Unit often sustained minor or other types of regulatory violati,ons against officers,

   but rarely made "sustained" findings in cases of excessive force, which coulcl subjiect its officers

   and the City to   civil liability and monetary damages. Id., par. .31!i. This stands to reason when

   one considers that in a September I 3, 20 1 9 letter to Commissioner .lames Parent, Defendant Chief

   Farabella asked for an additional $16,200 to be added to the 2020 trudget for llody wom cameras.

  Id., par.3l4.

          Indeed, in connection with the 80 use of force forrns filled out by Dixon, and the times in

  which Dixon and other officers were investigated by the Internal Affairs (or Professional Standards

  Unit) for excessive use of force, the Millville Police Department did not .have any means of

  corroborating or challenging the officers' version of events unless the incidernt wias captured on

  MVR or on a bystander's cell phone because the police department did not obtain body-worn



                                                     46
